 


109 HR 4002 IH: Nursing Home Emergency Assistance Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4002 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To ensure that a private for-profit nursing home affected by a major disaster receives the same reimbursement as a public nursing home affected by a major disaster. 
 
 
1.Short titleThis Act may be cited as the Nursing Home Emergency Assistance Act. 
2.Federal assistance to private for-profit nursing homesTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by inserting after section 408 (42 U.S.C. 5170 et seq.) the following: 
 
409.Federal assistance to private for-profit nursing homes 
(a)In generalNotwithstanding any other provision of this Act, the President may provide, from funds made available to carry out this Act, reimbursement to a private for-profit nursing home, for damage to, or an expense incurred by, such nursing home during a major disaster or emergency declared under this Act, in accordance with this section. 
(b)EligibilityA private for-profit nursing home shall be eligible to receive reimbursement under subsection (a) if, as determined by the President, in consultation with the Governor of a State— 
(1)the damage to, or expense incurred by, the nursing home was the result of a declared major disaster or emergency;  
(2)the nursing home is located within 30 miles of the declared major disaster or emergency area; and  
(3)during the declared major disaster or emergency, the nursing home acted in accordance with any relevant requirement that would apply to a private nonprofit nursing home seeking, and eligible for, reimbursement under this Act. 
(c)LimitationThe amount of reimbursement provided to a private for-profit nursing home under this section shall not be greater than the amount of reimbursement available under this Act for a public or private nonprofit nursing home for similar damage or incurred expenses after a declared major disaster or emergency. 
(d)DefinitionFor purposes of this section, the term nursing home means an establishment with 3 or more beds that provides nursing or personal care services to the older population, infirm, or chronically ill..  
 
